Exhibit 10.2

AMENDED EMPLOYMENT AGREEMENT

This AMENDED EMPLOYMENT AGREEMENT (the “Agreement”) made effective as of the 1st
day of January, 2012 (“Effective Date”) by and between the MOHEGAN TRIBAL GAMING
AUTHORITY (the “Employer”), an instrumentality of THE MOHEGAN TRIBE OF INDIANS
OF CONNECTICUT (the “Tribe”), a sovereign Indian nation, having an address of
One Mohegan Sun Boulevard, Uncasville, Connecticut 06382, and JEFFREY E.
HARTMANN, residing at 5 Cord Grass Lane, Old Lyme, Connecticut 06371
(“Executive”).

WITNESSETH:

WHEREAS, the Employer owns and operates, among other things, the Mohegan Sun
casino and resort in Uncasville, Connecticut, a harness racetrack located in
Wilkes Barre, Pennsylvania known as Pocono Downs, along with several off-track
wagering facilities located in the State of Pennsylvania, as well as investments
in other proposed gaming enterprises and other businesses (as presently existing
and hereafter developed, the “Business”); and

WHEREAS, the Employer and Executive entered into that certain Employment
Agreement dated and effective May 8, 2006 providing for the continued employment
of Executive by the Employer (the “2006 Agreement”); and

WHEREAS, the Employer and Executive entered into an Amended Employment Agreement
effective January 1, 2009 (the “2009 Agreement”) whereby the Employer and the
Executive agreed to amend the 2006 Agreement to establish that (a) the
guaranteed bonuses set forth in the 2006 Agreement be made part of the
Executive’s Annual Base Salary, (b) the Executive receive payment of $25,000 as
part of his Annual Base Salary in lieu of the Employer’s contributions to
premiums for a life insurance policy covering the Executive under the 2006
Agreement, (c) the Executive agreed to forego the annual salary increase of at
least five percent (5%) of his prior year’s Annual Base Salary under the 2006
Agreement for the year commencing on January 1, 2009, (d) the Executive agreed
to reduce his Annual Base Salary under the 2006 Agreement by ten percent
(10%) for the year commencing on January 1, 2009, (e) the Employer agreed to
extend the term of Executive’s contract for six (6) months, until June 30, 2012,
and (d) the Employer agreed to a reduction of the “Restricted Period” regarding
constraints on Executive’s competitive employment to December 31, 2012 in the
event that his employment with Employer ended at any time from January 1, 2012
through June 30, 2012; and

WHEREAS, the Employer and the Executive have agreed to amend the 2009 Agreement
to establish that (a) the Employer and the Executive acknowledge that the
Executive, with the approval of the Management Board of the Employer, has
designated Jeffrey E. Hartmann as President and Chief Executive Officer of
Mohegan Sun and has assigned certain of the responsibilities set forth in
Paragraph 2(B) to Hartmann; (b) the Executive has agreed to remove the clause
from the 2006 Agreement and the 2009 Agreement providing that his Base Annual
Salary shall increase on each January 1 during the term of the Agreement by not
less than 5% of the then current Base Annual Salary; (c) the Executive has
agreed that the

 

Page 1 of 10



--------------------------------------------------------------------------------

automatic five (5) year term renewal provided in the 2006 Agreement and the 2009
Agreement will be reduced to a three (3) year term renewal; (d) the Executive
has agreed to reduce the value of his disability benefit from 50% of his Base
Annual Salary to 50% of his “Disability Annual Salary” as defined; (e) the
Employer has agreed to extend the term of the Executive’s contract until
June 30, 2015; (f) the Employer has agreed to revise the “Restricted Period”
regarding constraints on Executive’s competitive employment and to change the
description of restrictions to allow Executive to accept a position on a Board
of Directors of a corporation or other private business engaged in casino gaming
primarily outside of the defined “Restricted Area” (which may be in addition to
within the Restricted Area); and (g) the Employer and the Executive have agreed
to provide notice to the other party of any nonrenewal no later than one year
before the expiration of the term of this Agreement,

NOW, THEREFORE, in consideration of the promises and the mutual covenants, terms
and conditions hereinafter set forth, and for other good and valuable
consideration, receipt whereof is specifically acknowledged, the parties hereto
hereby agree as follows:

 

1. Effective Date

Executive and Employer mutually agree that this Agreement is effective on the
Effective Date.

 

2. Nature of Services and Duties.

(A) The Employer hereby agrees to employ Executive as its President and Chief
Executive Officer of Mohegan Sun (division of the Employer) and Executive hereby
accepts such employment.

(B) Executive shall perform such duties and services of an executive, managerial
and administrative nature as are customary for a President and Chief Executive
Officer of an enterprise division and which, consistent with the foregoing, the
Employer may from time to time through communication from its Chief Executive
Officer hereafter assign to him. Such duties shall include, but not be limited
to, the following: in coordination with the Chief Operating Officer, Chief
Marketing Officer, Chief Information Officer, Chief Financial Officer, Senior
Vice President of Resort Operations, Vice President of Human Resources and Vice
President, General Counsel of Mohegan Sun, oversee the operations of such
divisions and departments of Mohegan Sun. Executive shall report exclusively to
the Chief Executive Officer of the Employer. The Employer shall not restrict,
reduce or otherwise limit Executive’s responsibility or authority without his
consent.

(C) Executive shall devote his best efforts and ability and all required
business time to the performance of his duties and responsibilities hereunder to
achieve the goals set forth in the Employer’s annual business plan. Executive
shall perform all of his duties to the Employer faithfully, competently, and
diligently.

 

Page 2 of 10



--------------------------------------------------------------------------------

(D) Except for actions of the Executive that could be the basis for termination
for Cause as set forth in Paragraph 6(C) below, the Employer shall indemnify,
defend, and hold Executive harmless, including the payment of reasonable
attorney fees, if the Employer does not directly provide Executive’s defense,
from and against all claims made by anyone, including, but not limited to, a
corporate entity, company, other employee, agent, patron, tribal member, or any
member of the general public with respect to any claim that asserts as a basis,
any acts, omissions, or other circumstances involving the performance of
Executive.

 

3. Term.

This Agreement shall govern Executive’s employment with the Employer from the
Effective Date through and including June 30, 2015. This Agreement, including
this paragraph, shall automatically renew for an additional term of three
(3) years unless either party shall notify the other of its intention not to
renew, or unless otherwise terminated as provided herein. Any such notice of
intention not to renew shall be delivered not later than one year prior to the
end of the then current term and shall be effective at the end of such term,
except as otherwise provided herein.

 

4. Base Annual Salary.

Commencing with the Effective Date and through June 30, 2012, the Employer shall
pay Executive a base annual salary (“Base Annual Salary”) of $1,285,565.63,
payable in equal weekly installments of $24,722.41 each. Commencing on July 1,
2012, Employer shall pay Executive a Base Annual Salary of $1,324,132.60,
payable in equal weekly installments of $25,464.09 each. Commencing January 1,
2013, and on each January 1 thereafter during the term of this Agreement, the
then current Base Annual Salary shall be increased in an amount mutually agreed
to by Executive and the Employer.

 

5. Reimbursement of Certain Expenses; Vacation; Medical Benefits.

(A) The Employer will reimburse Executive for necessary and reasonable business
expenses incurred by him in the performance of his duties hereunder, provided,
that he shall obtain the approval for such expenditures in accordance with the
procedures adopted by the Employer from time to time and generally-applicable to
its executive-level employees, including such procedures with respect to
submission of appropriate documentation and receipts. Failure by Executive to
follow such procedures shall entitle the Employer to refuse to reimburse
Executive for such expenses until such time as such failure has been cured. It
is understood and agreed that Employer shall not be responsible for any expense
of Executive for leasing or operation of a vehicle for Executive (except that
Executive shall be entitled to reimbursement for the expenses, including
mileage, actually incurred in connection of his use of his automobile for the
business-related purposes of the Employer), nor for any expense of Executive for
legal expenses or tax planning expenses incurred by Executive in interpreting
this or any other agreement between Executive and Employer.

(B) Executive shall be entitled to four weeks paid vacation per fiscal year (at
least two weeks of which is recommended to be taken in 14 consecutive days).

 

Page 3 of 10



--------------------------------------------------------------------------------

(C) Executive shall participate in such employee benefit plans and programs
(including but not limited to medical insurance programs) as are now or may
hereafter be adopted by the Employer for its executive employees and their
families. Employer shall continue to provide such medical insurance coverage for
a period of one (1) year (not to be included as COBRA coverage) upon any
non-renewal of this Agreement or after any termination by Employer of
Executive’s employment hereunder if such termination was without Cause, as
hereinafter defined.

 

6. Disability; Termination.

(A) If Executive shall become unable to perform all of his duties set forth in
Paragraph 2 of this Agreement due to mental or physical disability, all
compensation and benefits provided in this Agreement shall continue to be paid
and provided in full for a period not exceeding one hundred and eighty
(180) consecutive days. Upon completion of such one hundred and eighty
(180) days (or if Executive shall be disabled for an aggregate period of one
hundred and eighty (180) days in any period of three hundred and sixty
(360) consecutive days by the same incapacity) the Employer may, at its sole
option, suspend Executive’s employment until Executive is recovered from such
mental or physical disability (as reasonably certified by a physician designated
by the Employer and reasonably satisfactory to Executive). During any period of
suspension on account of disability, Executive shall receive only such
compensation as may be provided under the disability insurance described in
Paragraph 6(B). If the physician designated by the Employer certifies that
Executive is permanently disabled, Employer’s obligations under this Agreement
shall cease, provided, however, that Executive shall be entitled to the
disability benefits set forth in Paragraph 6(B) below.

(B) Employer, at the sole expense of Employer, shall provide disability
insurance coverage for Executive. Such policy shall provide payment of 50% of
Executive’s Disability Annual Salary, commencing with suspension or termination
of employment, pursuant to Paragraph 6(A), above, by reason of physical or
mental disability, and for a period of two (2) years if such disability was the
result of injury and to age 65 if such disability was the result of physical or
mental illness. In the event the Employer is unable to obtain disability
insurance in the amount required, or is unable to obtain all or part of such
insurance at standard rates, the Employer shall at its option obtain part or all
of such insurance at non-standard rates or shall self-insure in whole or in part
for the time periods set forth in this paragraph. For purposes of this
Agreement, Executive’s “Disability Annual Salary” shall mean $1,053,104 as of
November 1, 2011, which amount shall be subject to increase by the percentage of
increase, if any, in Executive’s Base Annual Salary pursuant to Paragraph 4 of
this Agreement after such date.

(C) Subject to the provisions of this paragraph, the Employer may terminate
Executive’s employment for Cause, defined as (i) Executive’s violation of the
Restrictive Covenants as defined in Paragraph 9 of this Agreement, (ii) the loss
or suspension by the State of Connecticut of Executive’s license for Class III
gaming for a period of thirty (30) consecutive days, (iii) Executive’s
conviction of any crime involving fraud, theft or moral turpitude, or
(iv) Executive’s intentional material breach of his obligations under this
Agreement in order to cause the Employer, acting through the Employer’s Chief
Executive

 

Page 4 of 10



--------------------------------------------------------------------------------

Officer, to terminate Executive. Employer may suspend Executive without pay upon
Executive’s arrest for any alleged felony against Employer or the Tribe. In the
event that Executive is found not guilty or otherwise exonerated for an alleged
crime against Employer or the Tribe, Executive’s suspended pay shall be
reimbursed to him.

In the event that Employer desires to terminate Executive, the Employer shall
give written notice specifying the act(s) claimed to constitute Cause and
specifying an effective date of termination, which date shall be no sooner than
thirty (30) days after the giving of such notice. Upon the written request of
Executive, the Management Board of the Employer shall meet with Executive to
discuss the reasons for termination and to provide Executive with an opportunity
to respond. In the event Executive fails to cure the act(s) claimed to
constitute Cause as set forth in the notice of termination, Executive will cease
employment with the Employer effective upon the date provided in the notice of
termination. If such termination is for Cause, then Executive shall not be
entitled to any further compensation from and after the date of termination.

(D) Subject to the provisions of this paragraph, the Employer may terminate
Executive’s employment other than for Cause, as defined above. In the event of
termination other than for Cause, Executive shall be paid, following
termination, his Base Annual Salary from the date of termination to the
expiration date of this Agreement (without regard to any renewal right after the
date of termination); provided that such Base Annual Salary shall be payable to
Executive in the same amount and at the same intervals as would have been paid
had his employment continued, and provided further that all payments of such
Base Annual Salary shall be paid to the Executive’s estate in the event of
Executive’s death prior to the expiration date of this Agreement.

In addition, the parties understand and agree that should Employer terminate
Executive’s employment other than for Cause, the Executive would reasonably want
to withdraw his deferred compensation and Employer agrees, under such
circumstances, to pay the penalty for early withdrawal of said deferred
compensation in an amount not to exceed (i) the lesser of the actual penalty or
$250,000 if such withdrawal occurs on or before December 31, 2013, and (ii) the
lesser of the actual penalty or $166,650 if such withdrawal occurs after
December 31, 2013 but on or before December 31, 2014. The Employer shall not be
required to pay any portion of any penalty for early withdrawal of Executive’s
deferred compensation if such withdrawal occurs after December 31, 2014.
Additionally, the Employer shall be obligated to pay only the amount specified
in clauses (i) or (ii) for the initial withdrawal of any portion of the
Executive’s deferred compensation, and Employer shall not be obligated to pay
any amount thereafter if Executive elects to make partial withdrawals of his
deferred compensation. The Employer shall pay to Executive the amount, if any,
of income taxes payable by Executive in connection with any penalty payments by
Employer under clauses (i) or (ii) of this Paragraph 6(D).

(E) In the event that Executive voluntarily terminates his employment hereunder,
Executive’s employment shall cease as of the date provided in Executive’s notice
to Employer of his voluntary termination, and thereafter, provided that the
Employer shall not then be in material breach of this Agreement, Executive shall
not be entitled to any further compensation hereunder.

 

Page 5 of 10



--------------------------------------------------------------------------------

7. Covenants of Executive Not to Compete.

Executive acknowledges that with respect to the Business, as defined above, and
in the states of New York, Pennsylvania, Connecticut, Massachusetts, Rhode
Island, Vermont, New Hampshire and Maine (the “Restricted Area”) (i) the
Employer is one of a limited number of entities engaged in the Business;
(ii) his services to the Employer are special and unique; (iii) his work for the
Employer has given him and will continue to give him access to confidential
information concerning the Employer; and (iv) he has the means to support
himself and his dependents other than by engaging in the Business of the
Employer and the provisions of this Paragraph 7 will not impair such ability.
Accordingly, in order to induce the Employer to enter into this Agreement,
Executive covenants and agrees that:

(A) During the course of Executive’s employment by Employer and during the
Restricted Period as defined in subsection (B) herein (the “Restricted Period”),
Executive shall not, in the Restricted Area, entertain or accept any offer of
employment and shall not compete in any manner, either directly or indirectly,
including, without limitation, as an employee or independent contractor,
investor, partner, shareholder, officer, director, principal, agent or trustee
of any entity engaged in casino gaming, in the Restricted Area, without the
express written approval of the Employer; provided, however, that (i) ownership
of less than five percent (5%) of the shares of a publicly traded corporation
engaged in casino gaming and (ii) acceptance of a position, and service, on a
Board of Directors of any corporation or other private business engaged in
casino gaming primarily outside of the Restricted Area (which may be in addition
to a location within the Restricted Area) shall not be deemed to violate this
paragraph.

(B) The “Restricted Period” shall mean (i) until December 31, 2015 if this
Agreement terminates on June 30, 2015 for non-renewal by the Employer;
(ii) until six (6) months from the date Executive separates from employment if
Executive voluntarily terminates his employment at any time before the
expiration of the term of this Agreement; (iii) until June 30, 2015 or for one
year, whichever is shorter, if the Employer terminates Executive’s employment
for other than cause effective on or before June 30, 2014; (iv) until
December 31, 2015 if the Employer terminates Executive’s employment for other
than cause effective after June 30, 2014.

(C) During the Restricted Period, Executive shall not, directly or indirectly,
hire or solicit any employee of the Employer or encourage any such employee to
leave such employment.

 

8. Confidential Information.

Executive agrees to receive Confidential Information (as hereinafter defined) of
the Employer in confidence, and not to disclose to others, assist others in the
application of, or use for his own gain, such information, or any part thereof,
unless and until it has become public knowledge, has come into the possession of
such other or others by legal and equitable means,

 

Page 6 of 10



--------------------------------------------------------------------------------

or if required to do so by order of a court of competent jurisdiction. Executive
further agrees that, upon termination of his employment with the Employer, all
documents, records, notebooks and similar repositories of or containing
Confidential Information, including copies thereof, then in Executive’s
possession, whether prepared by him or others, will be left with or returned to
the Employer. For purposes of this Paragraph 8, “Confidential Information” means
information disclosed to Executive or known by Executive as a consequence of or
arising from or out of his employment by the Employer, not generally known in
the industry in which the Employer is or may become engaged about the Employer’s
Business, products, processes and/or services. Executive’s obligations under
this Paragraph 8 shall survive any termination or expiration of this Agreement
and Executive’s employment hereunder.

 

9. Rights and Remedies Upon Breach.

Executive acknowledges and agrees that a violation of any provision of Paragraph
7 or 8 of this Agreement (the “Restrictive Covenants”) shall cause irreparable
harm to the Employer, and the Employer shall be entitled to specific performance
of this Agreement or an injunction without proof of special damages, together
with costs and attorney’s fees incurred by the Employer in enforcing its rights
under this Agreement. If Executive breaches, or threatens to commit a breach of
any of the Restrictive Covenants, the Employer shall have the following rights
and remedies, each of which rights and remedies shall be independent of the
other and severally enforceable, and all of which rights and remedies shall be
in addition to, and not in lieu of, any other rights and remedies available to
the Employer under law or in equity:

(A) The right and remedy to have the Restrictive Covenants specifically enforced
by any court of competent jurisdiction including, without limitation, the right
to entry against Executive of restraining orders and injunctions (preliminary,
mandatory, temporary and permanent), without proof of special damages, against
violations of such covenants, threatened or actual, and whether or not then
continuing, it being acknowledged and agreed that any such breach or threatened
breach will cause irreparable injury to the Employer and that money damages will
not provide an adequate remedy to the Employer; and

(B) The right and remedy to require Executive to account for and pay over to the
Employer all compensation, profits, monies, accruals, increments or other
benefits derived or received by Executive as the result of any transaction
constituting a breach of the Restrictive Covenants. The Employer may set off any
amounts due it under this Paragraph 9 (B) against any amounts owed to Executive
under Paragraph 4 or 6.

 

10. Notice.

All notices hereunder shall be in writing. Any notice, request, information,
legal process, or other instrument to be given or served hereunder by any party
to another shall be deemed given or served hereunder by any party to the other
if either delivered personally or sent by prepaid registered or certified mail,
return receipt requested. Any such notice to the Employer shall be sent to the
address set forth in the introductory paragraph of this Agreement, to the
attention of the Chief Executive Officer. Any such notice to Executive shall be
sent to his residential address as set forth in the introductory paragraph of
this Agreement. Either party may, through written notice to the other party,
change the address of notice as provided in this paragraph.

 

Page 7 of 10



--------------------------------------------------------------------------------

11. Entire Agreement; Modification.

Except as otherwise provided herein, this Agreement supersedes and cancels any
and all prior agreements between the parties hereto, express or implied,
relating to the subject matter hereof. This Agreement sets forth the entire
agreement of the parties hereto with respect to the subject matter hereof. This
Agreement may not be changed, modified, amended or altered except in a writing
signed by both parties.

 

12. Non-Waiver.

The failure or refusal of either party to insist upon the strict performance of
any provision of this Agreement or to exercise any right in any one or more
instances or circumstances shall not be construed as a waiver or relinquishment
of such provision or right and shall in no way effect such provision or right,
nor shall such failure or refusal be deemed a custom or practice contrary to
such provision or right.

 

13. Severability.

If any paragraph, term or provision of this Agreement shall be held or
determined to be unenforceable, the balance of this Agreement shall nevertheless
continue in full force and effect and unaffected by such holding or
determination. In addition, in any such event, the parties agree that it is
their intention and agreement that any such paragraph, term or provision which
is held or determined to be unenforceable as written, shall nonetheless be
enforced and binding to the fullest extent permitted by law as though such
paragraph, term or provision had been written in such a manner to such an extent
as to be enforceable under the circumstances. Without limitation of the
foregoing, with respect to any Restrictive Covenant contained herein, if it is
determined that any such provision is excessive as to duration or scope, it is
intended that it nonetheless be enforced for such shorter duration or without
such narrower scope as will render it enforceable.

 

14. Governing Law.

This Agreement shall be governed and construed in accordance with the laws of
the State of Connecticut and such laws of the Tribe as may be applicable.
Insofar as there is a conflict as to the applicable law, Connecticut law shall
apply.

 

15. Limited Waiver of Sovereign Immunity.

The Employer hereby waives its sovereign immunity from suit for claims by the
Executive for the enforcement of this Agreement and any remedies for breach
thereof under Connecticut law or the laws of the Tribe. Nothing herein shall
limit the Executive’s right to proceed with any claims otherwise allowed under
the laws of the Tribe. The Employer hereby consents to personal jurisdiction and
venue in any court of the State of Connecticut, any federal court sitting in the
State of Connecticut and the Mohegan Tribe Gaming Disputes Court and hereby
waives any claim that it may have that such court is an inconvenient forum for
the purposes of any proceeding arising

 

Page 8 of 10



--------------------------------------------------------------------------------

under this Agreement as aforesaid and, with respect to a proceeding in a court
of the State of Connecticut or a federal court sitting in the State of
Connecticut, any requirement that tribal remedies must be exhausted.

 

16. Dispute Resolution.

Except as otherwise provided herein, whenever during the term of this Agreement,
any disagreement or dispute arises between the parties as to the interpretation
of this Agreement or any rights or obligations arising hereunder, including the
licensing of Executive by the Tribal Gaming Commission, such matters shall be
resolved, whenever possible, by meeting and conferring. Any party may request
such a meeting by giving notice to the other, in which case such other party
shall make itself available within seven (7) days thereafter. If such matters
cannot be resolved within ten (10) days after such meeting, either party may
demand a resolution by binding arbitration in accordance with the then
prevailing rules of the American Arbitration Association (or any successor
thereto to the extent not inconsistent herewith), upon notice to the other party
of its intention to do so. The parties agree that in any such arbitration each
party shall be entitled to discovery as provided by the Federal Rules of Civil
Procedure. All hearings shall be conducted in Hartford County, Connecticut
within fifteen (15) days after the arbitrator is selected and shall be conducted
in his or her presence. The decision of the arbitrator will be final and binding
on the parties. The costs and expenses of the arbitration shall be shared
equally by the parties.

 

17. Gaming Disputes Court Jurisdiction.

The parties agree that should any dispute arise under this Agreement or for the
enforcement of the arbitration provisions in Paragraph 16, the Mohegan Tribe
Gaming Disputes Court shall be used as a forum only if a state or federal court
denies jurisdiction, to (a) enforce the requirement that the parties submit
disputes to arbitration as required by Paragraph 16 and (b) enforce the
arbitration decision as provided in Paragraph 16.

 

18. Headings.

The headings of this Agreement are inserted for convenience only and shall not
be considered in construction of the provisions hereof.

 

19. Assignment and Successors; Binding Effect.

The rights and obligations of the Employer under this Agreement shall inure to
the benefit of and shall be binding upon the successors of the Employer and may
be assigned by the Employer, for all or any part of the term hereof, provided
that the Employer shall continue to be financially responsible to Executive
hereunder. Executive shall have no right to assign, transfer, pledge or
otherwise encumber any of the rights or to delegate any of the duties created by
this Agreement without prior written consent of the Employer. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
Employer, its successors and assigns, and Executive, his heirs and legal
representatives.

 

Page 9 of 10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employer has caused this Agreement to be executed by the
Chairman of its Management Board, duly authorized, Mitchell G. Etess has affixed
his signature hereto signifying his assent to this Agreement; and Executive has
affixed his signature hereto, as of the date and year first above written.

 

Employer:     Executive: MOHEGAN TRIBAL     JEFFREY E. HARTMANN GAMING AUTHORITY
    By:  

/s/ Bruce S. Bozsum

   

/s/ Jeffrey E. Hartmann

Bruce S. Bozsum, Chairman     Jeffrey E. Hartmann Management Board     By:  

/s/ Mitchell Grossinger Etess

      Mitchell G. Etess,       President and Chief Executive Officer    

 

STATE OF CONNECTICUT   )         ss. Uncasville   February 14, 2012
COUNTY OF NEW LONDON   )    

Personally appeared BRUCE S. BOZSUM, Chairman of the Management Board of the
MOHEGAN TRIBAL GAMING AUTHORITY, an instrumentality of The Mohegan Tribe of
Indians of Connecticut, signer and sealer of the foregoing instrument, and
acknowledged the same to be his free act and deed and the free act and deed of
the Mohegan Tribal Gaming Authority, before me.

 

/s/ Donna R. Griffin

Notary Public My Commission Expires: 10/31/2012

 

STATE OF CONNECTICUT   )         ss. Uncasville   February 14, 2012
COUNTY OF NEW LONDON   )    

Personally appeared JEFFREY E. HARTMANN, signer and sealer of the foregoing
instrument, and acknowledged the same to be his free act and deed, before me

 

/s/ Donna R. Griffin

Notary Public My Commission Expires: 10/31/2012

 

Page 10 of 10